DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments are acknowledged and appreciated.  Applicant argues that since the Brahler reference only shows barrel connecting threads and not the barrel or its corresponding barrel bore diameter, the seating portion (item724) of Brahler may or may not be larger in diameter than the bore of the barrel.  Examiner asserts that the end cap (item 721) face constitutes the seating surface and is at least as large as the internal bore diameter of the barrel.  Applicant is welcome to schedule a telephonic interview to review the prior art rejections with respect to the instant invention.


Double Patenting
Claims 1-7 and 9-20 of this application is patentably indistinct from claim 1-7 and 9-20 of Application No. 16,291,926. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "said main valve assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "main valve assembly" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahler II, et al. (U.S. Patent 9,080,832).

In regards to claim 1, Brahler II et al (henceforth referred Brahler) disclose a valve assembly for an air gun having a barrel with a bore diameter, said main valve assembly comprising:
a valve seat having an internal diameter.  Figure 7a of Brahler illustrates an air gun gas valve with a valve seat having an internal diameter;
Brahler fails to teach that the internal diameter of the valve seat is the diameter of a final orifice of the main valve assembly.  However, it would have been an obvious matter of design choice to make the final orifice of the main valve equal to the internal diameter of the seat as claimed, since such a modification would have involved a mere change in size of a component.  Note that the final diameter of the main valve extends past the valve seat.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

the internal diameter of the valve seat is at least as large as the bore diameter of the barrel of the air gun.  The diameter across the valve seat in the Brahler valve system is larger than a bore diameter of the disclosed air gun as depicted.

In regards to claim 2, Brahler discloses that the valve assembly is the main valve assembly of the air gun.  The valve assembly shown in figure 7a of Brahler is the main valve for the air gun.

In regards to claim 5, Brahler discloses a propulsion chamber about the main valve body, wherein the propulsion chamber, valve seat, and barrel form a propellant nozzle.  As depicted in figure 7a, Brahler teaches a void around the main valve constituting propulsion chamber and along with the valve seat area and barrel, form a propelling nozzle to at least some degree.

In regards to claim 16, Brahler discloses an air gun comprising:
a barrel having a bore diameter.  See barrel of various air guns of Brahler;
a shot reservoir configured to store pressurized gas and provide a pressurized gas supply.  Brahler teaches a reservoir for compressed air; and

a valve seat having an internal diameter.  Brahler teaches a valve seat in the valve assembly as depicted in figure 7a, wherein the internal diameter of the valve seat is greater than the bore diameter of the barrel of the air gun.  The diameter across the valve seat in the Brahler valve system is larger than a bore diameter of the disclosed air gun as depicted;
Brahler fails to teach that the internal diameter of the valve seat is the diameter of a final orifice of the main valve assembly.  However, it would have been an obvious matter of design choice to make the final orifice of the main valve equal to the internal diameter of the seat as claimed, since such a modification would have involved a mere change in size of a component.  Note that the final diameter of the main valve extends past the valve seat.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 17, Brahler discloses that the valve seat has an external diameter greater than the bore diameter of the barrel and the external diameter is at least 1.5 times the bore diameter of the barrel, and wherein the valve assembly is the main valve assembly of the air gun.  Brahler teaches the claimed subject matter including the relative size difference between the valve seat diameter and the bore of the barrel as depicted.

In regards to claim 18, Brahler discloses that the valve assembly further comprises:
a main valve body configured to interface with the valve seat to selectively provide pressurized gas to the barrel when triggered.  Brahler teaches a “piston” (item 732) that interfaces with the valve seat and when retracted, allows pressurized gas to reach the barrel, wherein the main valve body has an external diameter greater than the bore diameter of the barrel.  The diameter of the Brahler valve body is larger than that of the bore diameter of the barrel, and the external diameter of the main valve body is at least 1.5 times the bore diameter of the barrel.  Brahler teaches the claimed subject matter including the relative size difference between the valve seat diameter and the bore of the barrel as depicted.

In regards to claim 19,Brahler discloses that the valve assembly further comprises:
a main valve body configured to interface with the valve seat to selectively provide pressurized gas to the barrel when triggered.  Brahler teaches a piston valve that interfaces with the valve seat to allow pressurized gas to flow; and
a propulsion chamber about the main valve body, wherein the propulsion chamber, valve seat, and barrel form a propellant nozzle.  As depicted in figure 7a, Brahler teaches a void around the main valve constituting propulsion chamber and along with the valve seat area and barrel, form a propelling nozzle to at least some degree.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahler II, et al. (U.S. Patent 9,080,832) in view of Tseng et al. (U.S Patent 8,485,172).

In regards to claim 3, Brahler fails to explicitly disclose that the valve seat has an external diameter greater than the internal diameter of the valve seat.  However, Tseng et al (henceforth referred to as Tseng) teaches an air gun with a valve seat having a beveled opening allowing for an external diameter to be greater than its internal diameter (see figure 9 of Tseng).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the valve seat of Brahler with the configuration of Tseng, to allow for smooth air flow and/or greater contact surface area between the valve seat and the valve; and
Brahler teaches that the external diameter of the valve seat is at least 1.5 times the bore diameter of the barrel.  The figures of Brahler with depictions of various air gun configurations showing the accompanying barrels meets this limitation.

In regards to claim 4, Brahler fails to explicitly disclose that the main valve body has an external diameter greater than an internal diameter of the valve seat.  However, Tseng teaches an air gun with a valve seat having a beveled opening allowing for an external diameter to be greater than its internal diameter (see figure 9 of Tseng).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the valve seat of Brahler with the configuration of Tseng, to allow for smooth air flow and/or greater contact surface area between the valve seat and the valve; and


In regards to claim 6, Brahler discloses a propulsion chamber about the main valve body (Brahler teaches a void around the main valve constituting propulsion chamber), Brahler fails to teach that the propulsion chamber, valve seat, and barrel form a de Laval nozzle.  However, Tseng teaches a de Laval shaped nozzle passage along a valve component of an air gun (see figure 7) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various nozzle configurations at the valve seat and barrel location in/on the Brahler air gun valve including the de Laval shape as taught by Tseng, to accelerate the gas flow through its pinched portion.

In regards to claim 20, Brahler discloses that the valve assembly further comprises:
a main valve body configured to interface with the valve seat to selectively provide pressurized gas to the barrel when triggered.  Brahler teaches a piston valve that interfaces with the valve seat to allow pressurized gas to flow; and
Brahler teaches a propulsion chamber about the main valve body, but fails to teach that the propulsion chamber, valve seat, and barrel form a da Laval nozzle.  However, Tseng teaches a de Laval shaped nozzle passage along a valve component of an air gun (see figure 7) and it would have been obvious to one of ordinary skill in the art at .

Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahler II, et al. (U.S. Patent 9,080,832).

In regards to claim 7, Brahler discloses an air gun comprising:
a barrel having a volume.  Brahler teaches a barrel with an internal volume;
a shot reservoir configured to store pressurized gas and provide a pressurized gas supply.  Any of the depicted air guns of Brahler include a pressurized gas supply to a shot reservoir; and
a valve assembly configured to provide pressurized gas from the shot reservoir to the barrel when triggered, wherein the shot reservoir has a total air volume at least 1.5 times the volume of the barrel.  Brahler teaches a valve system that allows gas from the pressurized reservoir to the barrel.  Although Brahler does not explicitly teach that the reservoir is 1.5 times the volume of the barrel, Brahler teaches various configuration of both the air reservoir and the barrel and it would have been an obvious matter of design choice to allow for a difference of reservoir to barrel volume as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955);


In regards to claim 9, Brahler discloses that the shot reservoir comprises a propulsion chamber surrounding the main valve body, a pressurized gas supply chamber, a shot bottle, and a tube connecting a pressure regulator to the pressurized gas supply chamber such that the total volume of the shot reservoir is the combined volume of the propulsion chamber, pressurized gas supply chamber, shot bottle, and the tube.  Brahler teaches the air gun configuration as claimed.

In regards to claim 10, Brahler discloses that the shot reservoir comprises a shot bottle (see bottle in figures), but fails to teach explicitly that the shot bottle has a volume of approximately 8 cubic inches.  However, it would have been an obvious matter of design choice to provide various volume shot bottles including 8 cubic inches as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 11, Brahler fails to disclose explicitly that the volume of the barrel is approximately 5.69 cubic inches, and the volume of the shot reservoir is approximately 9.52 cubic inches.  However, it would have been an obvious matter of In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 12, Brahler discloses that the valve assembly comprises:
a valve seat having an internal diameter, wherein the internal diameter of the valve seat is at least as large as a bore diameter of the barrel of the air gun.  Brahler teaches a valve seat as depicted in figure 7a with a diameter larger than the associated barrel diameter.

In regards to claim 13, Brahler discloses that the valve assembly comprises:
a valve seat having an external diameter larger than a bore diameter of the barrel.  As depicted, the valve seat portion of the Brahler valve assembly has a diameter larger than the bore of the barrel.

In regards to claim 14, Brahler discloses that the valve assembly comprises:
a valve seat having an external diameter at least 1.5 times the bore diameter
of the barrel.  The figures of Brahler with depictions of various air gun configurations showing the accompanying barrels meets this limitation.

In regards to claim 15, Brahler discloses that the valve assembly further comprises:

a main valve body configured to interface with the valve seat to selectively provide pressurized gas to the barrel when triggered.  Brahler shows a main valve body interfacing with the valve seat (7a);
wherein the main valve body has an external diameter larger than a bore diameter of the barrel, and the external diameter of the main valve body is at least 1.5 times the bore diameter of the barrel.  The figures of Brahler with depictions of various air gun configurations showing the accompanying barrels meets this limitation.

Summary/Conclusion
Claims 1-7 and 9-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641